     Case 2:20-cv-00666-TLN-CKD Document 21 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                               No. 2:20-cv-00666-TLN-CKD PS
12                       Plaintiff,
13           v.                                         ORDER
14    BARADAT PROPERTIES,
15                       Defendant.
16

17          The court has received an ex parte telephone communication from plaintiff, who is

18   proceeding in this action pro se. Plaintiff advises that he has been hospitalized and would like to

19   request a continuance of the settlement conference currently scheduled before the undersigned in

20   this matter on February 16, 2021. (ECF No. 18.) Accordingly, the court issues this order to show

21   cause to solicit defendant’s views on whether to continue the settlement conference to a date to be

22   determined in March 2021. The court notes this would also require continuing at least the

23   Dispositive Motions deadline currently set for February 24, 2021. (See ECF No. 15.)

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:20-cv-00666-TLN-CKD Document 21 Filed 01/22/21 Page 2 of 2


 1             Good cause appearing, IT IS ORDERED that within seven (7) days of the date of entry of

 2   this order, defendant Baradat Properties shall file a written response to this order, showing cause

 3   why the court should not continue the settlement conference and dispositive motions deadlines in

 4   this case. The court encourages defendant to include proposed dates for both in its response.

 5   Dated: January 22, 2021
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   19.ferr.0666

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
